As filed with the Securities and Exchange Commission on December 11 , 2009 Registration No. 333-159717 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 7 TO REGISTRATION STATEMENT ON FORM S-1/A UNDER THE SECURITIES ACT OF 1933 VIASPACE GREEN ENERGY INC. (Exact name of registrant as specified in its charter) British Virgin Islands 7330 Not Applicable (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Carl Kukkonen Chief Executive Officer VIASPACE Green Energy Inc. 2102 Business Center Dr., Suite 130 Irvine, CA92612 (626) 768-3360 Carl Kukkonen Chief Executive Officer VIASPACE Green Energy Inc. 2102 Business Center Dr., Suite 130 Irvine, CA92612 (626) 768-3360 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ryan S. Hong, Esq. Richardson & Patel LLP 10900 Wilshire Blvd., Suite 500 Los
